[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
To facilitate the prior order of this court, the court hereby appoints Louis Benjamin, Jr. of 412 Seventh Avenue, Suite 3F, Brooklyn, New York 11215 to examine the computer software, and to the extent necessary computer hardware, of the defendant and to conduct such tests as may be necessary and appropriate to determine whether the defendant is using, intends to use or has duplicated for use the software which the plaintiff claims is its property. C.P.B., Section 227.
Such an examiner shall have the authority conferred upon "accountants" by C.P.B. Sec. 445 and shall file his report with his comments within ten days.
The defendant shall permit such examination on its premises at reasonable business hours upon forty-eight hours prior written notice.
MOTTOLESE, J.